UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1733



MUHAMMAD HUSSAIN ALI SHAH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-238-887)


Submitted:   March 16, 2007                 Decided:   April 16, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Sam H. Hasan, HASAN LAW GROUP, Falls Church, Virginia, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Leslie
McKay, Senior Litigation Counsel, Kelly J. Walls, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Muhammad Hussain Ali Shah, a native and citizen of

Pakistan,   petitions     for    review    of   an    order    of    the    Board   of

Immigration Appeals adopting the Immigration Judge’s (IJ) order

denying his applications for withholding of removal and protection

under the Convention Against Torture.

        “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”           Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

To   establish   eligibility      for    protection       under     the    Convention

Against Torture, a petitioner bears the burden of demonstrating

that “it is more likely than not that he or she would be tortured

if   removed   to   the   proposed      country      of   removal.”         8   C.F.R.

§ 1208.16(c)(2) (2005).         Having conducted our review, we conclude

that substantial evidence supports the finding that Shah failed to

meet these standards.

            Further, we find that the IJ did not abuse her discretion

in denying Shah’s request for a continuance.                  See Onyeme v. INS,

146 F.3d 227, 231 (4th Cir. 1998).          Finally, we reject Shah’s equal

protection challenge to the NSEERS program.                       See Kandamar v.

Gonzales, 464 F.3d 65, 73-74 (1st Cir. 2006); Ahmed v. Gonzales,

447 F.3d 433, 439-40 (5th Cir. 2006); Ali v. Gonzales, 440 F.3d


                                     - 2 -
678, 681 n.4 (5th Cir. 2006); Zafar v. U.S. Att’y Gen., 461 F.3d

1357, 1367 (11th Cir. 2006).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                               - 3 -